Exhibit 10.4

PREMIUM LETTER

March 31, 2010

Wells Fargo Bank, National Association

Sixth and Marquette Avenue

MAC N9311-161

Minneapolis, Minnesota 55479

AFS SenSub Corp.

2265 Renaissance Drive, Suite 17

Las Vegas, Nevada 89119

AmeriCredit Corp.

801 Cherry Street, Suite 3500

Fort Worth, Texas 76102

Re: AmeriCredit Automobile Receivables Trust 2010-A (the “Trust”)

Ladies and Gentlemen:

This letter will confirm the agreement of AmeriCredit Corp. (the “Company”), AFS
SenSub Corp. (the “Seller”), Wells Fargo Bank, National Association, as Trust
Collateral Agent (as defined below), the Trust and Assured Guaranty Corp.
(“Assured Guaranty”) that the following nonrefundable payments are to be made in
connection with, and subject to, the closing of the above-described transaction
and in consideration of the issuance by Assured Guaranty of its Financial
Guaranty Insurance Policy (the “Policy”) in respect thereof. The amounts payable
hereunder or under the Sale and Servicing Agreement (as defined below) to
Assured Guaranty or any other specified party shall be nonrefundable without
regard to whether Assured Guaranty makes any payment under the Policy or any
other circumstances relating to $36,000,000 Class A-1 0.31327% Asset Backed
Notes, $71,000,000 Class A-2 1.46% Asset Backed Notes and $93,000,000 Class A-3
3.51% Asset Backed Notes (collectively, the “Notes”) of the Trust or provision
being made for payments of the Notes prior to maturity. Although the Premium (as
defined below) is fully earned by Assured Guaranty as of the Closing Date, the
Premium shall be payable in periodic installments as provided herein.
Capitalized terms used herein but not defined herein shall have the meanings
specified in the Sale and Servicing Agreement dated as of March 25, 2010 (the
“Sale and Servicing Agreement”), among the Seller, the Trust, the Servicer and
Wells Fargo Bank, National Association, as Backup Servicer and Trust Collateral
Agent (the “Trust Collateral Agent”).



--------------------------------------------------------------------------------

The payments payable pursuant to the terms hereof (except as otherwise noted)
shall constitute the “Premium” referred to in that certain Insurance and
Indemnity Agreement dated as of March 25, 2010 (the “Insurance Agreement”),
among the Trust, Assured Guaranty, AmeriCredit Financial Services, Inc., as
Servicer (the “Servicer”), AFS SenSub Corp., as Seller (the “Seller”) and the
Company. This letter is the Premium Letter referred to in the Insurance
Agreement. The obligations of the Company and the Seller hereunder constitute
obligations of the Company and the Seller under the Insurance Agreement.
Reference is also made to the Spread Account Agreement dated as of March 25,
2010 (the “Spread Account Agreement”), among the Trust, Assured Guaranty and
Wells Fargo Bank, National Association, as Trustee and Collateral Agent, which
contains certain defined terms used herein. The obligations of the Trust
Collateral Agent hereunder constitute the obligations of the Trust Collateral
Agent under the Sale and Servicing Agreement.

EXPECTED CLOSING DATE: March 31, 2010

 

Payee

  

Amount

  

Type of Payment

  

Re:

Assured Guaranty

   $ 100,000.00    Wire transfer    Premium

Assured Guaranty

   $ 7,500.00    Wire transfer    Out-of-pocket Due
Diligence Expenses

Assured Guaranty

   $ 4,000.00    Wire transfer    Accountant’s Fees

Assured Guaranty

   $ 75,000.00    Wire transfer    Legal Fees

Assured Guaranty

   $ 45,000.00    Wire transfer    Third-Party
Operational Audit

Total:

   $ 231,500.00      

The Premium payable pursuant hereto shall be calculated and payable monthly in
advance on the Distribution Date (as defined in the Sale and Servicing
Agreement) in each month, and the payment on each such Distribution Date shall
be in an amount equal to 4.1667 basis points (50 basis points per annum or
0.041667% per month) multiplied by the aggregate outstanding principal balance
of the Notes outstanding on such date (after giving effect to payments of
principal made on such date) (the “Note Balance” as of such date) provided that
the initial payment of Premium shall be an amount, covering the period from
March 31, 2010 through but excluding May 6, 2010 that is equal to $100,000.00.
Such initial payment of Premium, together with the Out-of-pocket Due Diligence
Expenses of Assured Guaranty, the Accountant’s Fees, the Legal Fees and the
Third-Party Operational Audit specified in the table above ($231,500.00 in the
aggregate) shall be paid by the Company to Assured Guaranty on March 31, 2010
(the “Closing Date”).

For the purposes of calculating the Premium (including the Premium Supplement,
if any) the Note Balance shall have the respective meanings specified above,
except that the Note Balance shall not be reduced by distributions of principal
made with proceeds of the Policy.

If an Event of Default occurs and is continuing under the Insurance Agreement,
Assured Guaranty will be entitled on each Distribution Date to a Premium
Supplement, in addition to the premium described in the second preceding
paragraph, equal to 4.1667 basis points (50 basis points per annum or
0.041667% per month) multiplied by the Note Balance on such date (after giving
effect to payments of principal made on such date).

 

  PREMIUM LETTER   2



--------------------------------------------------------------------------------

Payments of Premium (including any Premium Supplement) shall be made by Federal
funds wire transfers to Assured Guaranty with the following details specifically
stated on the wire instructions, unless another account is designated to you in
writing by a Managing Director of Assured Guaranty:

Bank: JPMorgan Chase Bank, National Association

ABA #: 021-000-021

For the Account of: Assured Guaranty Corp.

Account #: 910-2676450

Re: AmeriCredit Automobile Receivables Trust 2010-A

Policy Number: D-2010-66

 

  PREMIUM LETTER   3



--------------------------------------------------------------------------------

This letter may be executed in any number of counterparts, each of which so
executed shall be deemed an original and all of which taken together shall
constitute but one letter.

 

Very truly yours, ASSURED GUARANTY CORP. By:  

/s/ Jorge Gana

       Authorized Officer

 

Agreed to and accepted by: AMERICREDIT CORP. By:  

/s/ Susan B. Sheffield

  Name:  Susan B. Sheffield  
Title:    Executive Vice President, Structured Finance AFS SENSUB CORP. By:  

/s/ Sheli D. Fitzgerald

  Name:  Sheli D. Fitzgerald   Title:    Vice President, Structured Finance
WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Trust Collateral Agent By:  

/s/ Marianna C. Stershic

  Name:  Marianna C. Stershic   Title:    Vice President

 

  PREMIUM LETTER  



--------------------------------------------------------------------------------

AMERICREDIT AUTOMOBILE RECEIVABLES TRUST 2010-A

 

by WILMINGTON TRUST COMPANY, not in its individual capacity but solely as Owner
Trustee

By:  

/s/ Erwin M. Soriano

Name:

        Erwin M. Soriano

Title:

        Assistant Vice President

 

  PREMIUM LETTER   5